Citation Nr: 0524589	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied service connection for a 
right leg condition and for a bilateral foot disorder on the 
merits.  In August 2005, the veteran failed to appear before 
the Board for the hearing he requested.

The Board observes that service connection for both the 
right leg condition and the bilateral foot disorder was 
previously denied in an August 2000 Board decision.  Thus, 
although the RO has adjudicated the issue of entitlement to 
service connection for the right leg condition and the 
bilateral foot disorder on the merits, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
See Barnett, supra.

For the reasons stated below, the Board finds that no new 
and material evidence has been received regarding the right 
leg condition claim, but that new and material evidence has 
been received regarding the claim for service connection for 
a bilateral foot disorder.  However, the Board finds that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, this appeal is in 
part REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.





FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claims for service connection for a right leg 
condition and a bilateral foot condition were previously 
denied in an August 2000 Board decision; the veteran did not 
appeal this decision.

3.  Evidence received since the August 2000 decision 
relating to service connection for a right leg condition is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.

4.  Evidence received since the August 2000 decision 
relating to service connection for a bilateral foot disorder 
raises a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision that denied the veteran's 
claim for service connection for a right leg condition is 
final and new and material evidence has not been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral foot condition 
subsequent to the August 2000 Board decision which 
previously denied the claim.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in August 2000, the Board denied the 
veteran's claims for service connection for a right leg 
condition and a bilateral foot condition.  The veteran did 
not appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the August 2000 decision is final because the veteran did 
not file a timely appeal from it.

The claims for entitlement to service connection for a right 
leg condition and a  bilateral foot condition may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed 
this application to reopen his claims in August 2002.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Leg Condition

Very briefly, the evidence before VA at the time of the 
prior final Board decision consisted of the veteran's 
service medical records, post-service medical records, a lay 
statement related to a claim for service connection for a 
back condition, and the veteran's own statements.  The Board 
found that there was no evidence of a chronic right leg 
condition at separation or related to active service, and 
the claim was denied.

After the denial of his claim for service connection for a 
right leg condition, the veteran sought to reopen the claim 
in August 2002.  The Board finds that the evidence received 
since the last final Board decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

In support of his application to reopen his claim for 
service connection for a right leg condition, the veteran 
submitted VA outpatient treatment records dated from January 
2001 through October 2004, which demonstrate that he 
received treatment for right leg pain and discomfort on 
several occasions, but which do not relate the veteran's 
current right leg condition with his active service.  
Additional evidence received since the last final decision 
includes November 2003 and August 2004 reports of VA 
examination for the bones, and an August 2004 report of 
examination for the joints.  In these examinations, the 
veteran is diagnosed with degenerative joint disease (DJD) 
in multiple sites, including the right knee.  At the time of 
the first examination, in November 2003, the veteran's 
claims folder was not available for review.  At that time, 
the examiner opined that the veteran's extremity pain was 
not secondary to his marching and military activities that 
occurred while in service.  Rather, the examiner believed 
that the DJD was secondary to his arthritis, which the 
examiner felt had occurred as a part of the aging process.  
He further stated that he did not believe that the veteran's 
current arthritis was aggravated or permanently worsened by 
his service.  Because the veteran's claims folder was not 
available for review, he was scheduled for an additional 
examination of the bones in August 2004.  At that time, the 
examiner, after reviewing the veteran's file, confirmed his 
earlier opinion that the veteran's lower extremity pain was 
secondary to DJD at multiple sites, including the knees and 
ankles.  He did not believe that his current condition was 
incurred in or aggravated by his military service.  At an 
August 2004 VA examination of the joints, the veteran was 
also diagnosed with DJD at multiple sites, which the 
examiner opined was not related to his active service, but 
rather was secondary to arthritis which developed as a part 
of the natural aging process.  Finally, the veteran 
submitted additional written personal statements indicating 
that since experiencing right leg pain in service, he has 
continuously and increasingly had trouble with pain and 
swelling in his right leg.

The Board finds that while the additional VA treatment 
records, and the results of the VA examinations are new, in 
the sense that they have not previously been considered, 
they are not material.  Neither the records nor the results 
of the examination relate his current right leg problems, 
including DJD, arthritis and swelling, to service.  
Moreover, each of these diagnoses was of record and 
considered at the time of the last final decision.  
Therefore, they do not establish a fact necessary to 
substantiate the claim, and the claim cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  
Similarly, while the veteran's statements are new, in the 
sense they were not before agency decision makers in 
November 1990, they are not material, for they are mainly 
cumulative of statements previously recorded at the time of 
the August 2000 Board decision.  As he has not made any new 
factual allegations relating his current right leg problems 
(pain and swelling) to his service; those statements are not 
material.  Moreover, as a layperson without ostensible 
medical expertise, the veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of 
medical principles.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While he can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as any in-
service right leg injury.

Although the veteran has submitted new evidence that was not 
before the Board in August 2000, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted since the 
August 2000 Board decision.  Thus, the claim for service 
connection for a right leg condition is not reopened and the 
benefit sought on appeal remains denied.  

B.  Bilateral foot condition

The evidence before VA at the time of the prior final Board 
decision consisted of the veteran's service medical records, 
post-service medical records, a lay statement related to a 
claim for service connection for a back condition, and the 
veteran's own statements.  The Board found that there was no 
current diagnosis of a bilateral foot condition and the 
veteran's claim was denied.

After the denial of his claim for service connection for a 
bilateral foot condition was denied, the veteran sought to 
reopen the claim in August 2002.  The Board finds that the 
evidence received since the last final decision is not 
cumulative of other evidence of record and raises a 
reasonable possibility of substantiating the veteran's 
claim.

In support of his application to reopen his claim for 
service connection for a bilateral foot condition, the 
veteran submitted VA outpatient treatment records dated from 
January 2001 through October 2004, and an August 2002 letter 
written by a VA physician, within which he is diagnosed with 
bilateral pes planus and which demonstrate that he received 
treatment for pain associated with this condition and was 
prescribed orthotic inserts, but which do not relate the 
veteran's current bilateral foot condition with his active 
service.  Additional evidence received since the last final 
decision includes November 2003 and August 2004 reports of 
VA examination for the bones, and an August 2004 report of 
examination for the joints.  In these examinations, the 
veteran is diagnosed with DJD in multiple sites, including 
the feet and ankles.  At the time of the first examination, 
in November 2003, the veteran's claims folder was not 
available for review.  The examiner then opined that the 
veteran's ankle and foot pain was not secondary to his 
marching and military activities that occurred while in 
service.  Rather, the examiner believed that the DJD was 
secondary to his arthritis, which the examiner felt had 
occurred as a part of the aging process.  He further stated 
that he did not believe that the veteran's current arthritis 
was aggravated or permanently worsened by his service.  
Because the veteran's claims folder was not available for 
review, he was scheduled for an additional examination of 
the bones in August 2004.  At that time, the examiner, after 
reviewing the veteran's file, confirmed his earlier opinion 
that the veteran's feet and ankle pain was secondary to DJD 
at multiple sites, including the ankles.  He did not believe 
that his current condition was incurred in or aggravated by 
his military service.  At an August 2004 VA examination of 
the joints, the veteran was diagnosed with DJD at multiple 
sites, which the examiner opined was not related to his 
active service, but rather was secondary to arthritis which 
developed as a part of the natural aging process.  Finally, 
the veteran submitted additional written personal statements 
alleging that he was initially found to be not qualified for 
enlistment in 1943, due to a diagnosis of bilateral pes 
planus.  In furtherance of this assertion, the veteran 
submitted a photocopy of his June 1943 selective service 
card, which indicates that he had been classified in Class 
"4F," which suggests that he was found not qualified for 
service under the established physical, mental, or moral 
standards, but which does not specify the exact reason for 
which he was found to be disqualified.  Additional personal 
statements assert that since experiencing bilateral feet 
pain in service, he has continuously and increasingly had 
trouble with pain and discomfort in both feet.

The Board finds that while the veteran's statements are new, 
in the sense they were not before agency decision makers in 
August 2000, they are not material, for they are mainly 
cumulative of statements previously recorded at the time of 
the August 2000 Board decision.  As he has not made any new 
factual allegations relating his current feet problems (pain 
and discomfort) to his service; those statements are not 
material.  Moreover, as a layperson without ostensible 
medical expertise, the veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of 
medical principles.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While he can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to a particular circumstance, such as any in-
service injury to his feet.  Therefore, they do not 
establish a fact necessary to substantiate the claim, and 
the claim cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).

However, the Board finds the diagnoses of bilateral pes 
planus in the additional VA outpatient treatment records and 
the August 2002 letter to be evidence that is both new and 
material.  These diagnoses were not previously considered by 
agency decision makers, are not cumulative or redundant, 
relate to unestablished facts necessary to substantiate the 
claim, and raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Similarly, the veteran's selective 
service card, which indicates that in 1943 he was found 
disqualified for service, was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  Id.  The results of the above-listed VA 
examinations are likewise found to be evidence that is both 
new and material, in that they diagnose the veteran with 
degenerative joint disease of the feet and ankles, diagnoses 
that were not previously before the Board at the time of the 
last final decision, and which are not cumulative or 
redundant, relate to unestablished facts necessary to 
substantiate the claim, and raise a reasonable possibility 
of substantiating the claim.  Id.  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a 
de novo basis after completion of additional development, as 
discussed in the remand below.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  
The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 
9, 2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims; 
this notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  Because, as explained above, the veteran has not 
presented new and material evidence to reopen his claim for 
service connection for a right leg condition, it does not 
appear that the duty to assist provisions of the VCAA are 
applicable in that appeal.

That notwithstanding, the Board finds that all notification 
and development action needed to render a fair decision on 
the petition to reopen has been accomplished.  Here, the 
initial unfavorable decision was in November 2002.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  VA sent the 
appellant correspondence in September 2002, and November 
2003; a statement of the case in March 2003, and 
supplemental statements of the case in October 2004 and 
January 2005, which included the full text of 38 C.F.R. 
§ 3.159.  Thus, he was informed of the need to submit any 
evidence pertaining to his claim.

There was no harm to the appellant, as VA made all efforts 
to notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and 
content of the notices to the appellant was harmless because 
of the thorough and informative notices provided throughout 
the adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Thus, VA has satisfied its "duty 
to notify" the appellant.

In addition, VA has obtained all relevant evidence 
identified by the appellant.  See Wood, supra.  Thus, VA has 
complied with all duties to assist the appellant in securing 
relevant evidence.


ORDER

The application to reopen the claim for service connection 
for a right leg condition is denied.

The claim for service connection for a bilateral foot 
condition is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a bilateral foot condition may be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992); Godwin v. Derwinski, 1 Vet. App. 210, 215 
(1991).  A finding of "new and material" evidence does not 
mean that the case will be allowed, but rather that the case 
will be reopened and considered in the context of all other 
evidence for a new determination of the issue.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).  

While the VA examiner in this case specifically stated that 
he did not feel the veteran's degenerative joint disease was 
incurred in or aggravated by his active service, the 
examiner did not opine as to whether the veteran's bilateral 
pes planus was incurred in or worsened by his service.  The 
Board notes that the veteran was treated for pes planus 
during service.  The record accordingly does not contain 
sufficient evidence for VA to make a decision on the claim.  
The Board finds that the veteran should be afforded an 
additional examination in order to determine whether his 
current symptoms are related to service.  See 38 U.S.C.A. 
§§ 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.309 (2004).  

Additionally, the Board finds that an attempt to determine 
the reason for the veteran's initial disqualification from 
service in 1943 should be made.  

In view of the foregoing, this issue is REMANDED for the 
following:

1.  Schedule the veteran for an 
additional VA examination to determine 
the nature and etiology of his 
bilateral pes planus, and whether any 
disability of the ankles is related to 
his pes planus.  The claims folder 
should be provided to and reviewed by 
the examiner.  The examiner should 
provide a medical opinion, with 
adequate rationale, as to the 
approximate date of onset and etiology 
of the pes planus.  The examiner should 
diagnose all current foot disorders, 
and similarly provide, with adequate 
rationale, a medical opinion as to 
their approximate date of onset and 
etiology, including any relationship to 
the veteran's period of service from 
December 1945 to February 1947.  The 
examiner should specifically comment as 
to whether the veteran's current 
bilateral foot condition was caused by 
any in-service accident or incident or 
whether any pre-existing foot disorder 
was permanently worsened by service.

2.  Ask the veteran to provide 
additional details regarding his 
disqualification from service in 1943.  
Additionally obtain copies of pertinent 
service personnel records and any other 
relevant evidence that would explain 
the reasons for his disqualification.  
Document all efforts to obtain such 
records, to include any finding that 
further attempts would be futile or 
that such records do not exist.

3.  After ensuring that any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a bilateral foot 
condition.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


